MEMO.ENDORSED

 

" DATE FILED:

 

Axe TASS OOBENSR BSSumeM sd ISPD Hagges ‘oP t

 

U.S. Department of Justice -

United States Attorney
Southern District of New York

 

By ECF

The Honorable Nelson S. Roman
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re:

Dear Judge Roman:

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

September 23, 2020

United States v. Mendoza, 19-cr-751 (NSR)

I am submitting this letter with the consent of defense counsel to request an approximately
two week adjournment of the sentencing in this matter, which is currently scheduled for September
24, 2020. The parties are seeking this adjournment to allow the defense time to finalize a
sentencing submission. Mr. Neuman was assigned as defense counsel on May 6, 2020, and his
ability to prepare a sentencing memorandum and meet with his client was substantially delayed
due to the coronavirus pandemic. Defense counsel anticipates, however, that he will file a
sentencing submission by next week. Additionally, the parties note that the defendant does not
intend to waive his right to be physically present at sentencing, and the parties consent to a longer
adjournment if necessary to accommodate the defendant’s physical presence at sentencing.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

/s/ Christopher D. Brumwell
Christopher D. Brumwell
Assistant United States Attorney
Tel: (917) 710-0661

Defense Counsel directed to submit his sentencing memo on or

cc:

James Neuman (by email)

before Oct. 8, 2020. The Government is directed to submit its
sentencing memo on or before Oct. 15, 2020. Counsel are directed to

email to chambers copies of their memos. Upon consent of Defense

[2% |Ae20

a

Dated: Sept. 26, 2020 hte 2

counsel, the Government's request to adjourn the Sentencing from
Sept. 24, 2020 until Oct. 30, 2020 at 1:00 pm or Nov. 4, 2020 at
11:00 am is granted. Clerk of the Court requested to terminate the
motion (doc. 36).

SO ORDERED: >

se

 

HON. NELSON.S: ROMAN | :
UNITED STATES DISTRICT JUDGE.
